DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 4/6/2021. As directed by amendment: Claims 1 and 10 were amended. Claims 2-9 and 11-20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 10-13, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 8-10, 11-14, and 19-20 of copending Application No. 16590898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention.

Regarding Claim 1:
Instant Application 16590842
Co-pending Application 16590898
1. A system for scheduling data transfers with a wearable computing device, the system comprising: 
1. A software update staging system, the system comprising:

at least one data communication network; 
at least one data communication network;
a personal area network; 
a personal area network;
a host computing device comprising a host network interface for communication via the at least one data communication network and a host personal area network interface for communication via the personal area network, 
a host computing device comprising a host network interface for communication via the at least one data communication network and a host personal area network interface for communication via the personal area network,
the host computing device providing a host personal area network, a host network service, and a host routing service; 
the host computing device to provide a host personal area network service, a host network service, and a host routing service;
at least one remote computing device comprising a network interface for communication via the at least one data 


and a wearable computing device comprising a processor and a personal area network interface for communication via the personal area network, the wearable computing device to provide a data routing service that emulates a network socket interface for one or more programs executed by the processor of the wearable computing device and a personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network interface;

wherein the host personal area network service data communicatively couples the wearable computing device and the host computing device via the personal area network interface; wherein the host network service data communicatively couples the host computing device and the at least one remote computing device via the host network interface;
and wherein the host routing service routes communications between the gateway service and the data routing service via the personal area network and the at least one data communication network.  
and wherein the host routing service routes communications between the gateway service and the data routing service via the personal area network and the at least one data communication network.  


Co-pending application 16590898, “App1”, does not explicitly teach a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device.
However, Jafarian et al ("Jafarian", US 20140112405) teaches a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device (Fig. 8, elements {810, 811, 715}, par 92-94; The remote computing device is the network node 801. The host computing device is the device the messages are sent to on network 715.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of App1 with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
Regarding Claim 10:
Instant Application 16590842
Co-pending Application 16590898
10. A method of scheduling data transfers with a wearable computing device via a host computing device, the method comprising:
11. A method of providing software updates to a wearable computing device via a host computing device, the method comprising:
a processor of at least one remote computing device providing a gateway service that consolidates data communication between the at least one remote computing device and the host computing device via at least one data communication network; 
a processor of at least one remote computing device providing a gateway service that consolidates data communication between the at least one remote computing device and the host computing device via at least one data communication network;
a processor of the host computing device providing a host network service that data communicatively couples the host computing device and the at least one remote 


the processor of the host computing device providing a host routing service that routes communications between the gateway service via the at least one data communication network and a data routing service via a personal area network;
the processor of the host computing device providing a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network; 
the processor of the host computing device providing a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network;
a processor of the wearable computing device providing a personal area network service that includes data that communicatively couples the wearable computing device and the host computing device via the personal area network; 
a processor of the wearable computing device providing a personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network;
and the processor of the wearable computing device providing the data routing service that 




Co-pending application 16590898, “App1”, does not explicitly teach the processor of the at least one remote computing device providing a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device.
However, Jafarian et al ("Jafarian", US 20140112405) teaches the processor of the at least one remote computing device providing a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device (Fig. 8, elements {810, 811, 715}, par 92-94; The remote computing device is the network node 801. The host computing device is the device the messages are sent to on network 715.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of App1 with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
Regarding Claim 18:
Instant Application 16590842
Co-pending Application 16590898

20. A non-transitory computer-readable medium storing computer- executable instructions for providing software updates to a wearable computing device via a host computing device, the instructions when executed by a computer processor of at least one remote computing device for causing the computer processor to:
provide a gateway service that consolidates data communications between the at least one remote computing device and the host computing device via at least one data communication network; 
provide a gateway service that consolidates data communications between the at least one remote computing device and the host computing device via at least one data communication network;


Co-pending application 16590898, “App1”, does not explicitly teach provide a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device.  
However, Jafarian et al ("Jafarian", US 20140112405) teaches provide a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device   (Fig. 8, elements {810, 811, 715}, par 92-94; The remote computing device is the network node 801. The host computing device is the device the messages are sent to on network 715.).

Regarding Claims 2-4, 7-9, 11-13, and 17,
	Claims 2-4, 7-9, 11-13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 8-10, 12-14, and 19  of copending Application No. 16590898 (reference application) for being similar.
Claims 1-5, 10-14, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 9-13, 16, and 19 of copending Application No. 16590787 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1:
Instant Application 16590842
Co-pending Application 16590787
1. A system for scheduling data transfers with a wearable computing device, the system comprising: 
1. A microservices system comprising:

at least one data communication network; 
at least one data communication network;
a personal area network; 
a personal area network;

a host computing device comprising a host network interface for communication via the at least one data communication network and a host personal area network interface for communication via the personal area network;
the host computing device providing a host personal area network, a host network service, and a host routing service; 
wherein the host computing device is configured to provide: a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network interface; a host network service that data communicatively couples the host computing device and the at least one remote computing device via the host network interface; and a host routing service that routes communications between the gateway service and the data routing service via the personal area network and the at least one data communication network.  
at least one remote computing device comprising a network interface for 


and a wearable computing device comprising a processor and a personal area network interface for communication via the personal area network, the wearable computing device configured to provide a data routing service that emulates a network socket interface for one or more programs executed by the processor of the wearable computing device and a personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network interface;
wherein the host personal area network service data communicatively couples the 


a host network service that data communicatively couples the host computing device and the at least one remote computing device via the host network interface;
and wherein the host routing service routes communications between the gateway service and the data routing service via the personal area network and the at least one data communication network.  
and a host routing service that routes communications between the gateway service and the data routing service via the personal area network and the at least one data communication network.  


Co-pending application 16590787, “App2”, does not explicitly teach a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device.
However, Jafarian et al ("Jafarian", US 20140112405) teaches a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device (Fig. 8, elements {810, 811, 715}, par 92-94; The remote computing device is the network node 801. The host computing device is the device the messages are sent to on network 715.).

Regarding Claim 10:
Instant Application 16590842
Co-pending Application 16590787
10. A method of scheduling data transfers with a wearable computing device via a host computing device, the method comprising:
9. A method of providing microservices to a wearable computing device via a host computing device, the method comprising:
a processor of at least one remote computing device providing a gateway service that consolidates data communication between the at least one remote computing device and the host computing device via at least one data communication network; 
a processor of at least one remote computing device providing a gateway service that consolidates data communication between the at least one remote computing device and the host computing device via at least one data communication network;
a processor of the host computing device providing a host network service that data communicatively couples the host computing device and the at least one remote computing device via the at least one data communication network; 
a processor of the host computing device providing a host network service that data communicatively couples the host computing device and the at least one remote computing device via the at least one data communication network;

the processor of the host computing device providing a host routing service that routes communications between the gateway service via the at least one data communication network and a data routing service via a personal area network;
the processor of the host computing device providing a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network; 
the processor of the host computing device providing a host personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network;
a processor of the wearable computing device providing a personal area network service that includes data that communicatively couples the wearable computing device and the host computing device via the personal area network; 
a processor of the wearable computing device providing a personal area network service that data communicatively couples the wearable computing device and the host computing device via the personal area network;
and the processor of the wearable computing device providing the data routing service that emulates a network socket interface for one 



App2 does not explicitly teach the processor of the at least one remote computing device providing a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device.
However, Jafarian et al ("Jafarian", US 20140112405) teaches the processor of the at least one remote computing device providing a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device (Fig. 8, elements {810, 811, 715}, par 92-94; The remote computing device is the network node 801. The host computing device is the device the messages are sent to on network 715.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of App2 with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
Regarding Claim 18:
Instant Application 16590842
Co-pending Application 16590787
18. A non-transitory computer-readable medium storing computer- executable instructions for scheduling data transfers with a wearable computing device via a host 


provide a gateway service that consolidates data communications between the at least one remote computing device and the host computing device via at least one data communication network.  


App2 does not explicitly teach provide a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device.  
However, Jafarian et al ("Jafarian", US 20140112405) teaches provide a scheduling service that aggregates data messages from the at least one remote computing device for communication to the host computing device   (Fig. 8, elements {810, 811, 715}, par 92-94; The remote computing device is the network node 801. The host computing device is the device the messages are sent to on network 715.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of App2 with the scheduler of Jafarian 
Regarding Claims 2-5, 11-14, and 19,
	Claims 2-5, 11-14, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 10-13, and 19 of copending Application No. 16590787 (reference application) for being similar.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Repka et al (US 20160337843) in view of Jafarian et al (“Jafarian”, US 20140112405).
Regarding Claim 1, Repka teaches a system for scheduling data transfers with a wearable computing device, the system comprising: 
at least one data communication network (Fig. 2-3, element 210, par 53; par 33-35; The data communication network is the communication network 210.); 
a personal area network (Fig. 2-3, elements {100, 202}, par 50; The personal area network is the network centered around the user, which includes devices such as the smartwatch/wearable device 100 and the mobile phone/portable apparatus 202.); 
a host computing device comprising a host network interface for communication via the at least one data communication network and a host personal area network interface for communication via the personal area network, the host computing device providing a host personal area network, a host network service, and a host routing service (Fig. 3, element 202, par 55-56; par 50; par 53; The host computing device is the portable apparatus 202. The wearable device 100 can use the service 300 via the portable apparatus 202. The service 300 is routed by portable apparatus 202. Thus, the portable apparatus 202 provides a host personal area network, a host network service, and a host routing service. The portable apparatus 202 may be a smartphone. Although, Repka does not explicitly teach a network interface of a smartphone, a smartphone inherently comprises a network interface. Thus, the host network interface is the network interface of the portable apparatus 202, which may be a smartphone, in order to communicate with other devices in the network environment.); 
at least one remote computing device comprising a network interface for communication via the at least one data communication network (Fig. 3 elements {210, 310}, par 55-56; par 71-73; The remote computing device is the server 300 comprising the electronic service 300. Repka does not explicitly teach that the server comprises a network interface for communication, however a server inherently comprises a network interface for communication. The data communication network is the communication network 210.), 
the at least one remote computing device to provide a gateway service that consolidates data communications between the at least one remote computing device and the host computing device (Fig. 3, element 300, par 55-56; par 72-73; The gateway service is the electronic service 300. The wearable device 100 can use the service 300 via the portable apparatus 202. Thus, the gateway service consolidates data communications between the server and the portable apparatus 202 (host computing device).); 
and a service from the at least one remote computing device for communication to the host computing device (Fig. 3, element 300, par 55-56; par 72-73; The gateway service is the electronic service 300. The wearable device 100 can use the service 300 via the portable apparatus 202. Thus, the gateway service consolidates data communications between the server and the portable apparatus 202 (host computing device).);
and a wearable computing device comprising a processor and a personal area network interface for communication via the personal area network (Fig. 1, elements {100, 104, 110}, par 18, 32-36; Fig. 2-3, element 100, par 55-56; par 50; par 53; The host computing device is the portable apparatus 202. The personal area network interface is the radio transceiver 104. The personal area network is the network centered around the user, which includes devices such as the smartwatch/wearable device 100 and the mobile phone/portable apparatus 202.), 
the wearable computing device to provide a data routing service that emulates a network socket interface for one or more programs executed by the processor of the wearable computing device and a personal area network service that includes data that communicatively couples the wearable computing device and the host computing device via the personal area network interface (Fig. 1, elements {100, 104, 110}, par 18; par 33-35; Fig. 3, elements {100, 310, 312, 316, 334}, par 53-56; The wearable computing device 100 routes data from the wearable device to the portable apparatus 202 or other devices as shown in Fig. 3. Thus, the wearable computing device 100 provides a data routing service that emulates a network socket interface for one or more programs executed by the processor of the wearable computing device. This is in accordance with the instant specification paragraph 304. The wearable computing device also provides a personal area network service because it connects with the other devices in the personal area network. The personal area network interface is the radio transceiver 104. The personal area network is the network centered around the user, which includes devices such as the smartwatch/wearable device 100 and the mobile phone/portable apparatus 202.); 
wherein the host personal area network service data communicatively couples the wearable computing device and the host computing device via the personal area network interface (Fig. 2-3, elements {100, 104, 202}, par 18; par 33-35; par 50; par 53; par 55-56; The personal area network interface is the radio transceiver 104.); 
wherein the host network service data communicatively couples the host computing device and the at least one remote computing device via the host network interface (Fig. 2-3, elements {100, 202}, par 50; par 53; par 55-56; Fig. 3, element 300, par 55-56; par 72-73; The host computing device is the portable apparatus 202. The wearable device 100 can use the service 300 via the portable apparatus 202. The service 300 is routed by portable apparatus 202. Thus, the portable apparatus 202 provides a host personal area network, a host network service, and a host routing service.  The portable apparatus 202 may be a smartphone. Although, Repka does not explicitly teach a network interface of a smartphone, a smartphone inherently comprises a network interface. Thus, the host network interface is the network interface of the portable apparatus 202, which may be a smartphone, in order to communicate with other devices in the network environment. The remote computing device is the server 300.); 
and wherein the host routing service routes communications between the gateway service and the data routing service via the personal area network and the at least one data communication network (Fig. 1, elements {100, 104, 110}, par 18; par 33-35; Fig. 3, elements {100, 202, 210, 300}, par 55-56; par 50; par 53; par 73; The gateway service is the electronic service 300. The host computing device is the portable apparatus 202. The wearable device 100 can use the service 300 via the portable apparatus 202. The service 300 is routed by portable apparatus 202. Thus, the portable apparatus 202 provides a host personal area network, a host network service, and a host routing service. The personal area network is the network centered around the user, which includes devices such as the smartwatch/wearable device 100 and the mobile phone/portable apparatus 202. The data communication network is the communication network 210. The wearable computing device 100 routes data from the wearable device to the portable apparatus 202 or other devices as shown in Fig. 3. Thus, the wearable computing device 100 provides a data routing service that emulates a network socket interface for one or more programs executed by the processor of the wearable computing device. This is in accordance with the instant specification paragraph 304. The host routing service (service provided by the mobile phone/portable apparatus 202) routes communications between the gateway service (service 300) and the data routing service (service provided by the wearable computing device 100) via the personal area network and the communication network 210 as shown in Fig. 3.).  
	Repka does not explicitly teach a scheduling service that aggregates data messages.
	Jafarian teaches a scheduling service that aggregates data messages (Fig. 8, element 811, par 92-94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
Regarding Claim 4, Repka and Jafarian teach the system of claim 1.
Repka further teaches wherein the at least one remote computing device comprises a plurality of remote computing devices (par 71-73; par 55-56; The remote computing device is the server 300 comprising the electronic service 300.), 
and wherein the gateway service is provided by a first one of the plurality of remote computing devices (par 71-73; par 55-56; The remote computing device is the server 300 comprising the electronic service 300. The gateway service is the electronic service 300.).  
Regarding Claim 5, Repka and Jafarian teach the system of claim 1.
Repka further teaches from the host computing device for communication to the at least one remote computing device (3, elements {100, 202, 210, 300}, par 55-56; par 50; par 53; par 73; The gateway service is the electronic service 300. The host computing device is the portable apparatus 202. The wearable device 100 can use the service 300 via the portable apparatus 202. The remote computing device is the server 300.).  
	Repka does not explicitly teach wherein the scheduling service aggregates data messages.  
	Jafarian teaches wherein the scheduling service aggregates data messages (Fig. 8, element 811, par 92-94; Messages are stored (aggregated) in a queue.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
Regarding Claim 6, Repka and Jafarian teach the system of claim 1.
	Repka does not explicitly teach wherein the scheduling service holds data messages from the at least one remote computing device to form a plurality of held messages and transmits the plurality of held messages at a future time.  
	Jafarian teaches wherein the scheduling service holds data messages from the at least one remote computing device to form a plurality of held messages and transmits the plurality of held messages at a future time (Fig. 8, element {811,840}, par 92-97).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
Regarding Claim 7, Repka and Jafarian teach the system of claim 6.
wherein the future time is based on a preset interval or is predefined.  
	Jafarian teaches wherein the future time is based on a preset interval or is predefined (Fig. 8, element {811, 815, 820, 825, 840}, par 92-97; The messages 815, 820, and 825 are sent after the time period T6 as shown in Fig. 8.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka with the scheduler of Jafarian because it allows for a limited amount of messages to be sent at once, so that the system does not get overloaded by an excess of messages.
	Regarding Claim 10, Repka teaches a method of scheduling data transfers with a wearable computing device via a host computing device, the method comprising: 
a processor of at least one remote computing device providing a gateway service that consolidates data communication between the at least one remote computing device and the host computing device via at least one data communication network (Fig. 3, element 300, par 55-56; par 72-73; Fig. 2-3, element 210, par 53; par 33-35; The data communication network is the communication network 210.The gateway service is the electronic service 300. The wearable device 100 can use the service 300 via the portable apparatus 202. Thus, the gateway service consolidates data communications between the server and the portable apparatus 202 (host computing device).); 
a processor of the host computing device providing a host network service that data communicatively couples the host computing device and the at least one remote computing device via the at least one data communication network (Fig. 2-3, elements {100, 202, 210}, par 50; par 53; par 55-56; Fig. 3, element 300, par 55-56; par 72-73; par 33-35; The data communication network is the communication network 210.The wearable device 100 can use the service 300 via the portable apparatus 202. The service 300 is routed by portable apparatus 202. Thus, the portable apparatus 202 provides a host personal area network, a host network service, and a host routing service. The remote computing device is the server 300.).
The remainder of Claim 10 can be rejected with the same reasoning as Claim 1.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 4.
Regarding Claim 14, Claim 14 can be rejected with the same reasoning as Claim 5.
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 6.
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 10.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 5.
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 6.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Repka and Jafarian in view of Indiresan et al (“Indiresan”, US 20200036610).
Regarding Claim 2, Repka and Jafarian teach the system of claim 1.
Repka and Jafarian do not explicitly teach wherein the data routing service encapsulates one or more packets generated by the one or more programs using a communication protocol to emulate the network socket interface, and wherein the gateway service interprets the communication protocol to identify which of the one or more programs generated the one or more packets.  
Indiresan teaches wherein the data routing service encapsulates one or more packets generated by the one or more programs using a communication protocol to emulate the network socket interface (Fig. 2, elements {202, 206, 208, 218, 212, 224}, par 49-50; The Ingress switch provides a data routing service by routing the packet as a secure packet to transmit to the Egress switch. The Ingress switch acts as an intermediary between the device that sent it packet 218 and the network node 208, thus allowing it to emulate the network socket interface. This is in accordance with the instant specification paragraph 304.), 
and wherein the gateway service interprets the communication protocol to identify which of the one or more programs generated the one or more packets (Fig. 2, elements {224, 230, 232}, par 53-55; par 62; par 75; The gateway service is the visibility controller 232. The UDP protocol is used. The visibility controller interprets the encapsulated secure packet sent via the UDP protocol, to identify the application identifier associated with an application executing on a computing device that is the origin of the packet.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka and Jafarian with the encapsulated secure packet of Indiresan because devices often transmit potentitally sensitive data and may benefit from additional encryption (Indiresan; par 16).
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 2.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Repka and Jafarian in view of Mulligan (“Mulligan”, US 20060088051).
Regarding Claim 3, Repka and Jafarian teach the system of claim 1.
	Repka and Jafarian do not explicitly teach wherein the host routing service is configured to translate data packets between the at least one data communication network and the personal area network.  
wherein the host routing service is configured to translate data packets between the at least one data communication network and the personal area network (par 8; The host routing service is the program instructions on the local bridge or router.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka and Jafarian with the IPV6 protocol including the translation of data packets of Mulligan because IPV6 provides more efficient routing and the data compression of IP headers reduces the time required to send a message, thereby also enhancing battery life in devices and reducing transmission time (Mulligan; par 6).
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 3.
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Repka and Jafarian in view of Bitra (“Bitra”, US 20180077619).
Regarding Claim 8, Repka and Jafarian teach the system of claim 6.
	Repka and Jafarian do not explicitly teach wherein the future time is based on a request received from the host computing device.  
	Bitra teaches wherein the future time is based on a request received from the host computing device (Fig. 5, element 71, par 48; The host computing device is the server 20.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka and Jafarian with the scheduling process of Bitra because it provides alternate triggering conditions that may be met before the (Bitra; par 49). For example, data can be sent when it is determined that a device may lose its connection to a wireless network (Bitra; par 49).
Regarding Claim 9, Repka, Jafarian, and Bitra teach the system of claim 8.
	Repka and Jafarian do not explicitly teach wherein the request originates from the wearable computing device or from the host computing device.  
	Bitra teaches wherein the request originates from the wearable computing device or from the host computing device (Fig. 5, element 71, par 48; The host computing device is the server 20.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka and Jafarian with the scheduling process of Bitra because it provides alternate triggering conditions that may be met before the scheduled time of sending information (Bitra; par 49). For example, data can be sent when it is determined that a device may lose its connection to a wireless network (Bitra; par 49).
Regarding Claim 16, Repka and Jafarian teach the method of claim 15.
Repka does not explicitly teach further comprising the processor of the at least one remote computing device receiving a request from the host computing device and transmitting the plurality of held messages at the future time based on the request.  
Jafarian teaches plurality of held messages (Fig. 8, element {811, 815, 820, 825, 840}, par 92-97;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka with the scheduler of Jafarian 
Repka and Jafarian do not explicitly teach further comprising the processor of the at least one remote computing device receiving a request from the host computing device and transmitting the (information) at the future time based on the request.  
Bitra teaches further comprising the processor of the at least one remote computing device receiving a request from the host computing device and transmitting the (information)  at the future time based on the request (Fig. 5, element 71, par 48; The host computing device is the server 20.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka and Jafarian with the scheduling process of Bitra because it provides alternate triggering conditions that may be met before the scheduled time of sending information (Bitra; par 49). For example, data can be sent when it is determined that a device may lose its connection to a wireless network (Bitra; par 49).
Regarding Claim 17, Repka, Jafarian, and Bitra teach the method of claim 16.
Repka further teaches wearable computing device (Fig. 2-3, element 100, par 50).
Repka and Jafarian do not explicitly teach further comprising the processor of the device transmitting the request to the host computing device or the host computing device generating the request.  
Bitra teaches further comprising the processor of the wearable computing device transmitting the request to the host computing device or the host computing device generating the request (Fig. 5, element 71, par 48; The host computing device is the server 20.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Repka and Jafarian with the scheduling process of Bitra because it provides alternate triggering conditions that may be met before the scheduled time of sending information (Bitra; par 49). For example, data can be sent when it is determined that a device may lose its connection to a wireless network (Bitra; par 49).
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: At page 21, the Office Action asserts that Repka teaches these features. However, Repka does not teach or suggest that a remote computing device provides a gateway service that consolidates data communication between the host computing device and the remote computing device. 
The Office Action asserts that the electronic service (300) taught by Repka is equivalent to the remote computing device of claim 1 and that because the wearable device (100) of Repka can use the electronic service via the portable apparatus (202), the electronic service inherently provides a gateway service that consolidates data communications between the electronic service and the portable apparatus. Office Action, p. 21.
Assuming, arguendo, that the portable apparatus (202) of Repka is equivalent to the host computing device of claim 1, there is no teaching in Repka of how the electronic service (300) communicates with the smartwatch via the portable apparatus (202), much less that the 
That is, a gateway service that consolidates data communications between the electronic service and the mobile phone is not necessarily inherent to the electronic service simply because a wearable device can communicate with the electronic service via a mobile phone (or other portable device).
Examiner’s Response:  Repka teaches the at least one remote computing device to provide a gateway service that consolidates data communications between the at least one remote computing device and the host computing device (Fig. 3, element 300, par 55-56; par 72-73; The gateway service is the electronic service 300. The wearable device 100 can use the service 300 via the portable apparatus 202. Thus, the gateway service consolidates data communications between the server and the portable apparatus 202 (host computing device).); 
The remote computing device is the server 300 comprising the electronic service 300. The server provides the gateway service (electronic service 300). The host computing device is the portable apparatus/mobile phone 202. 
Paragraph 55 of Repka mentions “Additionally, or alternatively, the smartwatch 100 may communicate either directly 310 through the communication network 210 with an electronic service 300, or via 312 the mobile phone 202 and through 314 the communication network 210 with the electronic service 300.”
Paragraph 73 further mentions “The client 100, 202 may request a service function or content from the server 300. Also, the client 100, 202 may initiate a communication session with the server 300 which awaits incoming requests.”
Data communications such as requests and other information are received by the electronic service 300 from the smartwatch 100 via the mobile phone 202 and stored on the server 300. Thus, data communications are consolidated between the mobile phone 202 and the server 300.
Further, the Examiner has not stated that the gateway service is inherently taught. The Examiner equated the gateway service to the electronic service 300.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al (US 10582360), Abstract - Embodiments of a system and method for personal area network (PAN) communication for wearable devices in a wireless network are generally described herein. In some embodiments, a wearable user equipment (wUE) includes processing circuitry and transceiver circuitry. The processing circuitry is to: configure the wUE to enter into an active state; and configure the transceiver circuitry to: scan, in response to entering into the active state, for a Beacon signal from a network user equipment (nUE); upon failing to detect the Beacon signal, send a probe signal to the nUE; 
Bector et al (US 6687732), Abstract - An Internet Protocol driver executed by a network interface card, or a network address translation module, includes a mechanism that enables a server to bypass packets associated with certain destinations, sources, or a combination of the two based upon their IP address. When a packet arrives at the network interface card, the driver extracts a source IP address and a destination IP address from the packet. The driver searches a table to locate a rule matching one of the addresses. If a match is found, the packet is bypassed. If no match is found, the packet is sent on to an indexing and caching server for further processing. The bypass rules may be adaptively and dynamically generated when a message causes a remote server to respond with an error code. The dynamically generated bypass rules prevent the first server from sending subsequent requests to the remote server, thereby insulating the indexing and caching server from unnecessary network traffic.
DeLuca (US 20160357773), Abstract - Embodiments of the present invention provide systems and methods for suggesting media content to a group of users. The method includes identifying more than one device at a location and pairing the devices. The method further includes receiving at least one media content preference from the users of the devices, and performing a search of the media content, based on the received preferences. A suggestion from the searched media content is provided to the users of the devices. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444